UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 95-7941



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus

RALPH FERRY,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-93-226, CA-94-1109-2)


Submitted:     March 21, 1996                 Decided:   April 10, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Ralph Ferry, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his 28

U.S.C. § 2255 (1988) motion. Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The

magistrate judge recommended that relief be denied and advised

Appellant that the failure to file timely objections to this recom-
mendation could waive appellate review of a district court order

based upon the recommendation. Despite this warning, Appellant

failed to object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's
recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S.

1208 (1984); see also Thomas v. Arn, 474 U.S. 140 (1985). Appellant
has waived appellate review by failing to file objections after

receiving proper notice. We accordingly affirm the judgment of the
district court. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2